t c memo united_states tax_court ronald w davenport petitioner v commissioner of internal revenue respondent docket no filed date ronald w davenport pro_se steven g cappellino for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and additions to petitioner’s federal_income_tax additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number dollar_figure -- dollar_figure dollar_figure -- dollar_figure -- -- dollar_figure the issues for decision are whether wages constitute taxable_income whether petitioner is liable for additions to tax under sec_6651 and for and whether petitioner is liable for an addition_to_tax under sec_6654 for and whether petitioner is liable for a penalty under sec_6673 findings_of_fact the facts have been deemed stipulated under rule f and are so found the stipulations with accompanying exhibits are incorporated herein by this reference petitioner resided in michigan at the time he filed his petition unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure under rule f respondent moved the court to issue an order requiring petitioner to show cause why the facts and evidence set forth in respondent’s proposed stipulation of facts should not be accepted as established for the purposes of this case the court granted respondent’s motion and ordered petitioner to file a response in compliance with rule f although petitioner timely filed his response the court found it evasive and not fairly directed to respondent’s proposed stipulation of facts and as a result granted respondent’s motion petitioner is no stranger to the court the following is petitioner’s history in this court sec_6673 damages docket no tax_year s tax_court dismissal or penalty imposed failure to state a claim failure to state a claim failure to state a claim failure to state a claim dollar_figure big_number big_number big_number lack of jurisdiction -- failure to state a claim failure to state a claim big_number big_number big_number failure to state a claim during the years in issue petitioner was employed by the e i du pont de nemours and co ei and received compensation from ei of dollar_figure in dollar_figure in and dollar_figure in ei reported petitioner’s compensation on forms w-2 wage and tax statement and withheld federal_income_tax of dollar_figure in dollar_figure in and dollar_figure in petitioner did not file a tax_return for or respondent prepared and mailed petitioner notices of deficiency for and on date petitioner received these notices and timely petitioned this court petitioner did not cooperate with respondent at any time during the administrative or judicial process petitioner failed to meet with respondent or provide respondent with any information that would have enabled respondent to properly determine petitioner’s tax_liability instead petitioner sent respondent two letters advancing frivolous legal arguments as to the deficiencies for and at trial we informed petitioner that his arguments were frivolous we reminded him that this court had previously imposed penalties under sec_6673 against him we further reminded him that the u s court_of_appeals for the sixth circuit to which an appeal in this case would lie affirmed this court’s sanction of dollar_figure dollar_figure in each of two dockets under sec_6673 and assessed dollar_figure of damages against petitioner davenport v commissioner 869_f2d_1489 6th cir unpublished disposition in his posttrial brief petitioner claims the court’s grant of respondent’s rule f motion to show cause and adoption of respondent’s proposed stipulation of facts which includes the statement that petitioner received the three notices of deficiency is invalid because petitioner’s individual_master_file does not contain any record that he was issued a notice_of_deficiency for or however in his petition petitioner checked notice_of_deficiency as the irs notice he was disputing opinion i income_tax deficiencies for and as a general_rule the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule a 290_us_111 sec_7491 however provides that if the taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner shall bear the burden_of_proof with respect to factual issues relating to the liability of the taxpayer for a tax imposed under subtitle a or b of the code additionally sec_6201 provides that if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the commissioner by a third party and the taxpayer has fully cooperated with the commissioner the commissioner shall have the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return petitioner does not dispute that he received compensation from ei for the years in issue however petitioner does dispute that the compensation he received is wages and therefore taxable_income accordingly since petitioner does not dispute the facts has failed to introduce credible_evidence and has not asserted a reasonable dispute regarding the items listed on the information returns sec_6201 and sec_7491 do not apply see rhodes v commissioner tcmemo_2005_184 on brief petitioner advanced shopworn arguments regarding why he did not earn wages and questioned the authority of the secretary his arguments are characteristic of tax-protester rhetoric that has been universally rejected by this and other courts see 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir accordingly we sustain respondent’s deficiency determinations for and ii additions to tax a burden_of_proof and production sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 if a taxpayer files a petition alleging some error in the determination of an addition_to_tax or penalty the taxpayer’s challenge will succeed unless the commissioner produces evidence that the addition_to_tax or penalty is appropriate swain v commissioner supra pincite the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite b sec_6651 respondent determined that petitioner is liable for additions to tax under sec_6651 for and sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not willful neglect petitioner failed to file federal_income_tax returns for the years at issue the court finds respondent has met his burden of production with regard to the additions to tax under sec_6651 petitioner has presented no evidence indicating his failure_to_file was due to reasonable_cause or that respondent’s determination is otherwise incorrect accordingly petitioner is liable for additions to tax under sec_6651 for and c sec_6651 respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for and sec_6651 provides for an addition_to_tax where payment of the amount reported as tax on a return is not timely unless it is shown that such failure is due to reasonable_cause and not due to willful neglect with respect to the sec_6651 addition_to_tax the commissioner must introduce evidence that the tax was shown on a federal_income_tax return to satisfy his burden of production under sec_7491 120_tc_163 when a taxpayer has not filed a return the sec_6651 addition_to_tax may not be imposed unless the secretary has prepared a substitute for return sfr that meets the requirements of sec_6020 127_tc_200 affd 521_f3d_1289 10th cir sec_6020 provides sec_6020 execution of return by secretary -- authority of secretary to execute return --if any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefor or makes willfully or otherwise a false_or_fraudulent_return the secretary shall make such return from his knowledge and from such information as he can obtain through testimony or otherwise status of returns --any return so made and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes because respondent is relying upon an alleged sfr to support his determination under sec_6651 respondent must introduce evidence that an sfr satisfying the requirements of sec_6020 was made see wheeler v commissioner supra pincite respondent has not done so we have addressed on several occasions what constitutes an sfr see wheeler v commissioner supra pincite describing 86_tc_433 affd in part and revd in part on another issue 851_f2d_1492 d c cir 91_tc_926 and cabirac v commissioner supra pincite in wheeler v commissioner supra pincite we noted that in each of the cases discussed above the record included the sfrs that the commissioner contended met the requirements of sec_6020 and or stipulations that the sfrs had been filed although respondent alleged that a valid sfr was prepared for petitioner for each year in issue respondent did not introduce the sfrs into evidence and the parties did not stipulate that a valid sfr was made instead respondent provided forms w-2 and forms income_tax examination changes for and these documents do not mention much less establish that respondent made sfrs meeting the requirements of sec_6020 and respondent has not satisfied his burden of production under sec_7491 see lewis v commissioner tcmemo_2007_44 finding commissioner did not meet burden of production under sec_7491 for sec_6651 addition_to_tax although respondent provided as follows form_4340 certificate of assessments payments and other specified matters indicating respondent prepared a sfr on a certain date form_4549 pertaining to the taxpayer’s year in issue individual_master_file tax module and form sec_6020 certification pertaining to the taxpayer’s year in issue affd 523_f3d_1272 10th cir accordingly petitioner is not liable for additions to tax under sec_6651 for and d sec_6654 respondent determined that petitioner is liable for an addition_to_tax under sec_6654 for failure to make estimated_tax payments for sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual a taxpayer has an obligation to pay estimated_tax for a particular year only if he has a required_annual_payment for that year sec_6654 a required_annual_payment generally is equal to the lesser_of percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year sec_6654 wheeler v commissioner supra pincite heers v commissioner tcmemo_2007_10 respondent’s burden of production under sec_7491 requires him to produce evidence that petitioner had a required_annual_payment for under sec_6654 and respondent failed to do so respondent introduced evidence that petitioner was required to file a federal_income_tax return for failed to file a return for that year and failed to make any estimated_tax payments for that year other than the amounts withheld this evidence was sufficient to permit this court to make the analysis required by sec_6654 however in order to permit this court to make the analysis required by sec_6654 ii and to conclude that respondent had met his burden of producing evidence that petitioner had a required_annual_payment for payable in installments under sec_6654 respondent also had to introduce evidence showing whether petitioner filed a return_for_the_preceding_taxable_year and if he did the amount of the tax shown on that return see wheeler v commissioner supra pincite respondent did not do so without that evidence we cannot identify the number equal to sec_6654 does not apply if the preceding_taxable_year was not a taxable_year of months or if the individual did not file a return_for_the_preceding_taxable_year sec_6654 percent of the tax shown on petitioner’s return we cannot complete the comparison required by sec_6654 and we cannot conclude that petitioner had a required_annual_payment for that was payable in installments under sec_6654 consequently respondent’s determination regarding the sec_6654 addition_to_tax is not sustained iii sec_6673 penalty sec_6673 authorizes this court to impose a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceeding or instituted the proceeding primarily for delay respondent has not asked the court to impose a penalty under sec_6673 against petitioner however the court may sua sponte impose this penalty 115_tc_576 see rewerts v commissioner tcmemo_2004_ this court has previously imposed sec_6673 penalties on petitioner in davenport v commissioner tcmemo_1989_434 we imposed a dollar_figure penalty five years later in davenport v commissioner tcmemo_1994_3 we imposed a dollar_figure penalty additionally the u s court_of_appeals for the sixth circuit imposed a dollar_figure sanction on petitioner under rule of the federal rules of appellate procedure for bringing a frivolous tax protest appeal see davenport v commissioner 869_f2d_1489 6th cir petitioner’s petition and pretrial memorandum contain frivolous tax-protester arguments as to the deficiencies at trial the court informed petitioner that his arguments were frivolous despite the warning of the court petitioner presented further frivolous tax-protester arguments in his posttrial brief we conclude that petitioner’s arguments were frivolous and groundless and that petitioner instituted and maintained these proceedings primarily for delay accordingly under sec_6673 we hold petitioner is liable for a dollar_figure penalty in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate decision will be entered under rule
